Citation Nr: 1720261	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure. 

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure. 

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure. 

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis, to include as due to herbicide exposure.

9.  Entitlement to service connection for tinea pedis, to include as due to herbicide exposure.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

11.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

12.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1973 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

A videoconference hearing was held on September 24, 2014, before the undersigned, the Veterans Law Judge (VLJ) designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014), who is rendering the determination in this case.  A transcript of the hearing is of record.

This case was previously before the Board in June 2015 when it was remanded for further development.

The issues of entitlement to service connection for chloracne, peripheral neuropathy of the bilateral upper and lower extremities, tinea pedis, and diabetes mellitus, all to include as due to herbicide exposure, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1997, service connection for PTSD was denied.  Evidence received since the July 1997 rating decision denying service connection for PTSD includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

2.  The preponderance of the evidence is against the finding that the Veteran's PTSD is related to active service.

3.  In an unappealed rating decision dated in February 1995, service connection for tinea pedis was denied.  Evidence received since the February 1995 rating decision denying service connection for PTSD includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  In an unappealed rating decision dated in October 2002, service connection for diabetes mellitus, type II was denied.  Evidence received since the October 2002 rating decision denying service connection for PTSD includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The preponderance of the evidence is against the finding that the Veteran's sleep apnea is related to active service, or any service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for entitlement to service connection for PTSD have not been met.   
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  New and material evidence has been received to reopen the claim for service connection for tinea pedis.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016). 

4.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016). 

5.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in multiple notification letters.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided multiple VA examinations in connection with his claims. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for PTSD in August 2010.  His claim was previously denied in July 1997.

The Veteran also filed a request to reopen his claim for entitlement to service connection for tinea pedis in August 2010.  His claim was previously denied in February 1995.

The Veteran also filed a request to reopen his claim for entitlement to service connection for diabetes mellitus, type II, in July 2007.  His claim was previously denied in October 2002.

At the time of the previous denials, evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and additional medical evidence. 

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156  (a) have been satisfied, and the claims for service connection for PTSD, tinea pedis, and diabetes mellitus, type II, are reopened.   

Service Connection Claims

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).
 
The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
 in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of DSM-V); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304 (f)(3) (2016).  The provisions of the above amendment do not apply in this case.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  he Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran claims service connection for PTSD.  He is already service-connected for an acquired psychiatric disorder, specifically an anxiety disorder, and this claim is therefore limited to service connection for the specific diagnosis of PTSD. The Veteran would not be entitled to separate and additional ratings for symptoms of anxiety with depressed mood and PTSD as 38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259   (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).  The evidence does not show that the Veteran engaged in combat with the enemy or that his claimed stressor is combat-related.  The Board also notes that the 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  However, that part of the regulation is inapplicable to this case, as the Veteran has not claimed that his stressor is related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3) (2016).  Furthermore, the evidence does not show that the Veteran has claimed to have, himself, been the victim of a personal assault.  Therefore, the Board finds that the provisions relating to service connection for PTSD based on personal assault are not applicable. 

Where a determination is made that a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must contain service records or other corroborative evidence, which substantiates or verifies a Veteran's testimony or statements as to the occurrence of the claimed stressor.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Veteran's service treatment records (STRs) show a diagnosis of and treatment for anxiety beginning in April 1976.  Here, the Board notes that the Veteran is already service-connected for anxiety (which used to be coded as anxiety neurosis with depression and borderline schizophrenia and now is coded as unspecified anxiety disorder, previously claimed as PTSD). 

The evidence is in conflict as to a diagnosis of PTSD.  VA treatment records show ongoing treatment for anxiety.  March 1995 and May 1997 VA examiners diagnosed the Veteran with PTSD. An August 2015 mental health note relates that the Veteran has an ongoing diagnosis of PTSD per the DSM-V.  A September 2016 VA examiner stated that the Veteran did not meet the diagnostic criteria for PTSD. 

Based on the above, the Veteran has a current DSM-V diagnosis of PTSD.  Although the VA examiners were inconsistent in their findings of whether the Veteran's symptoms met the DSM criteria, the VA treating clinicians have treated him for PTSD.  Therefore, a current diagnosis is shown.  

In multiple statements, the Veteran reported that he was at a nightclub while he was in Thailand, and the Thai police shot several people in that club, killing several people and wounding many more.  At another time, the Veteran reported seeing a Thai national being shot and killed by Thai police, and that his base was once under attack by several Thai insurgents who never made it to the base perimeter because the team of three was killed by trip-wired claymores.  The Veteran also related that his grandparents died while he was in active service.  See April 2003 statement.  

An April 2012 VA Formal Finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD stated that the stressful events described by the Veteran were insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow
for meaningful research of Marine Corps or National Archives and Records
Administration (NARA) records.  The memo concluded that the procedures to obtain this information have been properly followed, and that the stressful events reported by the Veteran were ones which could not be verified by JSRRC because they involved civilians or personal experiences, not military personnel. 

While a lay witness is competent to testify as to the occurrence of an in-service injury or incident where that issue is factual in nature, the Board finds that the lay statements submitted by the Veteran do not constitute competent evidence of the Veteran's claimed stressors.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 9   (1993). 

In sum, the only available evidence of the claimed stressor incident is the testimony from the Veteran himself.  Regardless of the credibility of the Veteran's statements, they are not sufficient to legally establish the occurrence of the alleged stressor(s). Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163   (1996).  To establish the occurrence of the alleged stressor that is not related to combat or a personal assault of the Veteran or fear of a hostile military or terrorist act, the record must contain service records or other corroborative evidence substantiating or verifying the Veteran's testimony or statements.  No such evidence exists in this case.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 
Although the claims file includes a diagnosis of PTSD, a diagnosis alone does not constitute sufficient evidence for the grant of service connection.  No verified stressor exists.  Thus, service connection for PTSD is not warranted.
In conclusion, after a review of the competent evidence, and a number of statements by the Veteran and others, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for PTSD and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Sleep Apnea

The Veteran contends that his sleep apnea is secondary to the service-connected anxiety disorder and/or hypertension.  The Board notes that the Veteran has not asserted, and the record does not otherwise suggest, that the sleep apnea was incurred in or otherwise directly related to service.  Although the evidence shows that the Veteran has a current diagnosis of sleep apnea, the weight of the evidence is against finding that the disorder is secondary to the service-connected anxiety disorder or hypertension.

The Veteran underwent a VA medical examination in March 2016.  The examiner opined that the Veteran's sleep apnea was not related to his active service, as there were no symptoms in the Veteran's STRs which would be suggestive of sleep apnea.  The examiner further opined that the Veteran's sleep apnea was less likely as not related to his anxiety disorder.  The examiner reasoned that, in general, the muscle tone of the body ordinarily relaxes during sleep, and at the level of the throat the human airway is composed of collapsible walls of soft tissue, which can obstruct breathing during sleep resulting in the disorder sleep apnea.  After listing sleep apnea risks, the examiner continued that there was no evidence in the current medical literature which indicated that anxiety neurosis with depression and borderline schizophrenia (and hypertension) caused sleep apnea.  The examiner concluded that the literature was very clear that upper airway obstruction caused sleep apnea.  The Veteran's VA treatment records note that his sleep apnea is related to his excessive weight.  See December 2016 VA treatment notes.  

The Board acknowledges that the Veteran's private physician wrote a letter in September 2014 in which he related that the Veteran was diagnosed with obstructive sleep apnea, and that there was a direct correlation between sleep apnea, anxiety, depression, and hypertension.  The Board does not find this opinion persuasive, as the physician did not review the Veteran's claims file (which was reviewed by the VA examiner).  The physician's statement was also conclusory and not supported by any rationale.  Thus, it is not probative. 

As for the Veteran's contentions suggesting a relationship between the sleep apnea and the service-connected anxiety disorder, the Board does not find them probative.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A Veteran is not, however, competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Here the Veteran is not competent to provide evidence of a nexus between his service-connected anxiety and sleep apnea.  The etiology of sleep apnea, especially as claimed due to a psychiatric disability, is a complex medical question involving internal and unseen respiratory processes unobservable to the Veteran.  Such an opinion requires specialized knowledge of the causes of sleep apnea, the disease processes of sleep apnea and anxiety, and knowledge of other risk factors for sleep apnea.  The Veteran, under the particular facts of this case, is not shown to be competent to provide an etiological nexus.  See Jandreau. 

For the reasons discussed above, the weight of the evidence demonstrates that the sleep apnea was not caused or aggravated by any service-connected disability to include anxiety.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 C.F.R. § 3.102 (2016).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for PTSD is denied. 

New and material evidence having been received, the claim of entitlement to service connection for tinea pedis is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Board regrets the additional delay, but finds that a remand is necessary before the issues of entitlement to service connection for chloracne, peripheral neuropathy of the bilateral upper and lower extremities, tinea pedis, and diabetes mellitus, all to include as due to herbicide exposure are adjudicated.

In its June 2015 remand, the Board noted that an April 2012 VA memorandum formally found a lack of information required to corroborate the Veteran's claimed exposure to Agent Orange.  In the memorandum it was determined that the information required to corroborate the Veteran's claim of exposure to Agent Orange is insufficient to send to the U.S. Army and Joint services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Board then noted that the April 2012 VA memorandum failed to take into consideration the Veteran's statements regarding his herbicide exposure.  See statements from July 2011 and January 2012.  

A May 2010 Compensation and Pension (C&P) Bulletin indicates that, after reviewing documents related to herbicide use in Vietnam and Thailand, C&P Service has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to C&P, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Udorn Royal Thai Air Force Base, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded. 

Here, the Veteran's service personnel records that are of record confirm that he served in Thailand at Udorn Air Force Base.  The records do not indicate when or in what capacity he served at Udorn AFB other than listing an effective date of July 15, 1975.  In contrast to that, the Veteran has related that he served at Udorn AFB from about January 1974 through May 1975.  His DD-214 relates that he had 384 days in "Indochina or Korea."    

The M21-1MR provides that if herbicide exposure cannot be conceded based upon the above described facts, a copy of the C&P Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

In a June 2011 letter, VA requested that the Veteran provide when, where and how he was exposed to herbicides during service.  In a letter received in January 2012 the Veteran indicated that he was assigned to Udorn Royal Thai Air Force Base from about January 1974 through May 1975.  He stated that his living quarters were approximately 30 feet from the perimeter of the fence of the installation.  He also stated that his office was about 15 feet from the fence line which was sprayed to control the weeds and grass growing along it.  He further stated that he personally witnessed the spraying on several occasions from both the office and living quarters and saw an oily film on the ground and grass.  Despite this response from the Veteran, an April 2012 VA memorandum is in the file which formally finds a lack of information required to corroborate the Veteran's claimed exposure to Agent Orange. In the memorandum it was determined that the information required to corroborate the Veteran's claim of exposure to Agent Orange is insufficient to send to the U.S. Army and Joint services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

It was noted that the Veteran was sent a letter in June 2011 and the Veteran responded with a July 2011 statement and a January 2012 statement, as well as with statements from other Veterans "which may have been obtained from the internet." It was noted that the statements from other Veterans refer to the use, transport, or storage of Agent Orange at Udorn Royal Thai Air Force Base between 1967 and 1972.  It was also noted that the Veteran's July 2011 statement indicates that all bases in Thailand were sprayed with Agent Orange to cut foliage back 25 to 50 feet. The memorandum notes that the statements from the other Veterans do not cover the time frame that the Veteran served at Udorn.  The memorandum also notes that the Veteran's personnel records show that he was at Udorn effective July 15, 1975 and ending October 16, 1975 and these dates are after the end of the Vietnam War. Finally, the memorandum indicates that the Veteran has not furnished specific dates of his exposure or information regarding how he was exposed. 

Given that the above memorandum does not address the Veteran's January 2012 statement regarding the dates and methods of exposure at Udorn Royal Thai Air Force Base, a remand is required for the RO to develop the claims pursuant to the above listed procedures of the M21-1MR.  VA should issue a new memorandum addressing the Veteran's statements regarding his herbicide exposure, including the dates that he gave for his service at Udon RTAFB, from about January 1974 through May 1975.  If necessary, the AOJ should contact the JSRRC and/or the Marine Corps or National Archives and Records Administration (NARA) regarding this issue.   
 
In light of the fact that the Veteran is, as of July 2016, in receipt of a 100 percent disability rating, the RO should contact the Veteran first before proceeding with further development to check if he wishes to proceed with his appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of these issues, as he is currently in receipt of a 100 percent disability rating.

2. Issue a new memorandum regarding herbicide exposure addressing the Veteran's statements regarding his herbicide exposure, including the dates that he gave for his service at Udon RTAFB, from about January 1974 through May 1975.  If necessary, contact the JSRRC and/or the Marine Corps or National Archives and Records Administration (NARA) regarding this issue. 

3. Readjudicate the issues on appeal.  If any benefit 
sought remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative the requisite time to respond.  Then, return the case to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


